Mr. Chief Justice Chase
delivered the opinion of the court:
This is an appeal from a judgment of the Court of Claims in favor of the appellee for an unpaid balance of bounty-money.
*112The claim was denied by the pay department on the ground that the bounty had been forfeited by desertion. The facts as found by the court were, that the petitioner had deserted, but was restored to duty by order of his department commander without trial, on condition that he make good the time lost— about two months; that he complied with the condition and was honorably discharged' at the expiration of his term of service.
We do not think that, under these circumstances, the bounty was forfeited. The able lawyer who fills at present the post ox Judge Advocate-General, in a case similar to the present, held that “ the honorable discharge of the deserter was a formal final judgment passed by the Government upon the entire military record of the soldier, and an authoritative declaration by it that he had left the service in a status of honor; that, as such, it dispensed altogether with the supposed necessity that the soldier must obtain bounty by removal, by order, of the charge of desertion from the rolls, and amounted of itself to the removal of any charge or impediment in the way of his receiving bounty.”
With this opinion we entirely concur. , The judgment of the Court of Claims is affirmed.